DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021, has been entered.
 	Claim 10 is cancelled.
	Claims 1-9 and 11-25 are pending and examined on the merits.

Information Disclosure Statement
The information disclosure statement filed January 6, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, no copy has been provided of NPL Cite No. 95 (Kahn. Arch. Intern. Med. 1998. 158:1-2).

Duplicate Claims Warning
Applicant is advised that should claims 7-9 be found allowable, claims 14-16, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 11-14, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schlief (US 5,380,411. Previously cited) in view of Rapoport (J. Natl. Cancer Inst. 2007. 99: 1095-1106. Listed on IDS filed 8-21-18. Previously cited) and Ji (US 2014/0242584).
Schlief discloses a method for destroying tumor tissue, cells, or other pathological tissue cells comprising subjecting said tissue or cells to shock waves or ultrasound field, wherein the improvement comprises that the tissue or cells are subjected to said shockwaves or ultrasound in a preparation containing or producing microbubbles (claim 1 of Schlief).  The process according to the invention can be used in the case of disintegration which comprises the use of shock waves or power ultrasound for extraction, amongst other effects (e.g. dispersion) (column 2, lines 10-14).  With this process, it is possible to break down microorganisms such as bacteria, viruses, and fungi (column 2, lines 14-16).  Ingredients can be extracted from plant and animal materials (column 2, lines 16-17).  For extraction, cavitation can lead to a breakdown of the cells or substance and to the dispersion of the suspended solid particles in conjunction with an increased mass transport through an acoustic current (column 2, lines 23-27).  Through the process according to the invention of Schlief, increased extraction rates are achieved in extraction of various materials, including extraction of sugar from sugar beets, hops extraction, extraction of oil from oil seeds and fish, extraction of alkaloids from plant material, etc. (column 2, lines 27-32).
In sum, Schlief is comparable to the claimed invention in that Schlief discloses a method for using microbubbles to process a biological sample (animal materials, e.g. tissue or cells; 
creating a mixture comprising microbubbles mixed with a biological sample;
applying ultrasound energy to the mixture and thereby process the sample (the processing comprising breaking down the sample); and
extracting material from the sample.

Schlief differs from the claimed invention in that Schlief does not expressly disclose:
the microbubbles are encapsulated microbubbles;
(2)  an initial step of creating a mixture comprising encapsulated nanodroplets mixed with the biological sample (animal materials, e.g. tumor tissue or cells; sugar beets; oil seeds; fish), wherein creating the mixture comprises adding a solution of encapsulated nanodroplets to the sample and mixing the solution with the sample, and
adding energy to the mixture to cause at least some of the nanodroplets to form the encapsulated microbubbles; 
(3)  the encapsulated microbubbles oscillate or burst to thereby break down the sample (reading on ‘process the sample’); and
(4)  the material that is extracted is DNA; that is, Schlief does not expressly disclose a final step of extracting DNA from the sample.

Rapoport discloses an in vitro study measuring intracellular drug uptake by tumor pieces (page 1099, left column, second full paragraph through right column, first paragraph).  The in vitro study investigated the effect of nano/microbubbles on the ultrasound-mediated cellular in vitro ("Methods" section on page 1095).  In particular, Rapoport teaches that the tumor pieces were placed in test tubes comprising micellar or nanoemulsion Dox formulation (page 1099, left column, second full paragraph).  The drug (i.e. Dox) loaded nanoemulsion was prepared by loading the drug into the micelles, sterilizing the micellar solution by filtration, adding sterilized perfluorocarbon (in this case, PFP, which is perfluoropentane; see page 1097, left column, first paragraph), and sonicating the mixture at 20 kHz to produce the nano- or microemulsion, wherein the nanoemulsion comprises nanoemulsion droplets that precipitate to the bottom of the test tube (page 1097, right column, second full paragraph).  Rapoport points out that the nanodroplets that are formed by perfluoropentane (PFP) are stabilized by an outer layer of a biodegradable block copolymer, e.g. PEG-PLLA, PCL, or others (page 1097, left column, first paragraph).  Thus the nanodroplets are encapsulated nanodroplets, and the nanoemulsion Dox formulation of Rapoport reads on a ‘solution of encapsulated nanodroplets.’  
Next, Rapoport teaches that the tumor containers were placed in a water tank maintained at 37˚C and the samples were incubated from 15 to 45 minutes at 37˚C, and then ultrasound was applied (page 1099, left column, second full paragraph).  Rapoport points out that upon heating to physiologic temperatures, the PFP nanodroplets vaporize inside the copolymer walls (in this case, the copolymer being the PEG-PLLA, see page 1097, right column, first paragraph), resulting in conversion of the nanodroplets into nano and/or microbubbles (page 1097, left column, first column).  See also page 1100, left column, last paragraph, which teaches that heating the PEG-PCL/PFP formulation to 37˚C results in 428 nm nanodroplets converting to 1.03 mm microbubbles.  Therefore, it is clear that the step of incubation of the nanoemulsion mixture with the tumor pieces at 37˚C reads on adding energy (thermal energy) to the mixture to 
Additionally, Rapoport recognizes that the microbubbles oscillate, grow, and collapse (reading on ‘burst’ as recited in instant claim 1) under ultrasound (“Methods" section on page 1095; page 1096, right column, first full paragraph) and found that copolymer molecules were released upon collapse of the microbubbles as effected by the ultrasound (page 1101, left column, first full paragraph).  
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the microbubbles with the encapsulated microbubbles formed by the technique as taught by Rapoport when practicing the method of Schlief of using microbubbles to process a biological sample (e.g. tumor tissue, sugar beets, oil seeds) to extract material from the sample.  In making the substitution, it would have been obvious to have formed the microbubbles by adding the nanoemulsion formulation of Rapoport (comprising nanodroplets formed by PFP stabilized by an outer layer of a block copolymer) to the biological sample (e.g. tumor tissue, sugar beets, oil seeds), mixing the two, and then heating to 37°C (reading on adding thermal energy) the mixture to cause the nanodroplets to form encapsulated microbubbles, prior to performing the step of Schlief of applying ultrasound.  It would have been a matter of simple substitution of one form of microbubbles for another for the predictable result of breaking down the biological sample (e.g. lysing cells of tumor tissue; breaking down sugar beets or oil seeds) when the microbubbles are exposed to ultrasound.  There would have been a reasonable expectation of success in effecting the breakdown of the biological sample with the microbubbles as formed by Rapoport when exposed to ultrasound since Rapoport teaches that 

Regarding the claimed limitation of extracting DNA, Ji discloses a genomic DNA extraction reagent and a method for improved extraction of DNA from biological tissue (abstract).  In the background, Ji points out that there are a multitude of procedures involving obtaining, analyzing, and working with genomic DNA (page 1, paragraph [0003]).  The invention of Ji addresses the need for a low cost, high speed/throughput extraction of genomic DNA from animal or plant tissue or cells (page 1, paragraph [0002]).  The method of the Ji invention includes extracting DNA from plant or animal tissue or cells in a DNA extraction step, wherein the DNA extraction reagent of the invention is mixed with disrupted animal or plant tissue or cells to form a DNA extraction solute, incubating for a period of time, and obtaining DNA from the supernatant thereof (page 3, paragraph [0033]).  See also page 2, paragraph [0021] which indicates that the method includes obtaining pulverized, macerated, or otherwise 
Before the effective filing date of the claimed invention, when the biological material being disintegrated is tumor tissue (reading on animal tissue) or plant tissue, it would have been obvious to have extracted genomic DNA by the method of Ji after breaking down the cells when practicing the method rendered obvious by Schlief and Rapoport; that is, it would have been obvious to extract genomic DNA after the step of breaking down the cells when performing the method rendered obvious by Schlief and Rapoport when the cells are those of tumor tissue or plant tissue.  One of ordinary skill in the art would have been motivated to do this since genomic DNA from animal or plant tissue is desired, and extraction of genomic DNA from animal or plant tissue or cells is sought, as indicated in the background of Ji which points out that there are a multitude of procedures involving obtaining, analyzing, and working with genomic DNA.  Additionally, one of ordinary skill in the art would have been motivated to extract genomic DNA from the disintegrated tissue (tumor or plant) obtained by the method rendered obvious by Schlief and Rapoport since genomic DNA has many applications, including genetic marker analysis (paragraph [0134] of Ji) and use in plant pathogen and/or disease detection and/or monitoring (page 8, paragraph [0138] of Ji).  There would have been a reasonable expectation of extracting genomic DNA from the disintegrated tissue (tumor or plant tissue) obtained from the method rendered obvious by Schlief and Rapoport, since Ji points out that their method of extracting DNA is performed on disrupted animal or plant tissue which is disrupted by any number of means known in the art, including sonication (in particular, see paragraph [0077] of 
Therefore, Schlief in view of Rapoport and Ji renders obvious instant claims 1, 3, 4 (‘cells from a tissue culture’), 5 (Schlief teaches dispersion in column 2, lines 10-14, and Schlief teaches breaking down/destroying tumor tissue, reading on tissue dispersion), 6 (fresh tissue), 7, 11 (shell is the copolymer, the liquid core is PFP which vaporizes, reading on ‘converts to a gas’; energy is thermal energy), 12 (PFP is perfluorocarbon), 13 (PFP = perfluoropentane), 14, 18 (the thermal energy reads on ‘formation energy,’ the ultrasound reads on ‘activation energy’), 20, and 22 (since the ultrasound was applied in the process).
Regarding instant claim 17, Rapoport discloses mean nanodroplet diameters of 691 nm and 428 nm depending on the formulation used for the nanoemulsion (page 1100, left column, last paragraph).  These mean nanodroplet diameters fall within the nanodroplet diameter range of instant 17.  It would have been obvious that the majority of the nanodroplets of the nanoemulsion of Rapoport have a diameter which is within the range of instant claim 17 given the mean nanodroplet diameters taught in Rapoport.  In applying the exact technique of making microbubbles disclosed in Rapoport to the method of Schlief, then instant claim 17 is rendered obvious.
A holding of obviousness is clearly required.

Claims 2, 8, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schlief, Rapoport, and Ji as applied to claims 1, 3-7, 11-14, 17, 18, 20, and 22 above, and further in view of Ward `99 (J. Acoust. Soc. Am. 1999. 105(5): 2951-2957. Previously cited) and `177 (US 2009/0117177. Listed on IDS filed 8/21/18. Previously cited).
As discussed above, Schlief in view of Rapoport and Ji renders obvious claims 1, 3-7, 11-14, 17, 18, 20, and 22.  The references differ from claim 2 in that they do not expressly disclose that a majority of the encapsulated microbubbles have a diameter in the range from 0.1 microns to 10 microns.  Additionally, the references differ from claims 8, 15, and 23 in that they do not expressly disclose that the application of ultrasound (reading on ‘sonicating’) includes applying [sonic] energy having a frequency in the range from 0.01 MHz to 10.0 MHz.
Ward `99 discloses the enhancement of ultrasound-induced cell destruction, lysis, and sonoporation in low cell concentration suspensions by the presence of contrast agents which provide gas bubbles (abstract).  Two different ultrasound contrast agents were used: Albunex that are micron-sized denatured albumin microspheres filled with air; Optison that are micron-sized denatured albumin microspheres filed with octafluoropropane (abstract; page 2951, left column, second paragraph).  The mean diameter of the microbubbles is 2-5 µm for both (page 2951, right column, first paragraph).  In the experiments, cervical cancer cells (HeLa S3) suspensions were prepared comprising Albunex or Optison (abstract; page 2952, left column, second and third paragraphs).  Low amplitude, 2-MHz ultrasound was applied to these suspensions (abstract; page 2952, left column, second paragraph, and right column, last two paragraphs; Figures 2 and 3 on pages 2953-2954).  The study conducted by Ward `99 found that significant reduction in cell population is observed upon exposing HeLa S3 cells to 2 MHz ultrasound (both continuous wave and 10% duty cycle) in a rotating-tube exposure system (page 2955, last paragraph).  The level of reduction is significantly increased with the addition of 6.5% Optison, and a level of almost 
`177 teaches microbubbles which are formed by the same technique as Rapoport.  For instance, see page 3, paragraphs [0018]-[0020] of `177.  `177 indicates that emulsion droplets or bubbles of various sizes can be formed (page 3, paragraph [0019]).  Figure 7 shows mean bubble sizes of 675 nm to 1002 nm, i.e. 0.675 microns to 1.002 micron (page 5, paragraph [0050]).  Also, nanobubbles of 700 nm-800 mm, i.e. lower limit of 0.700 microns, in size were taught in one experiment (page 5, paragraph [0051]).  
It is noted that Rapoport discloses that their microbubbles are 1.24 mm or 1.03 mm in mean particle size (page 1100, left column, last paragraph).  
Before the effective filing date of the claimed invention, it would have been obvious to have formed microbubbles of mean diameter of 2-5 microns by the technique of Rapoport and `177 (drawn to the same technology) when performing the method rendered obvious by Schlief in view of Rapoport and Ji.  One of ordinary skill in the art would have been motivated to have used microbubbles of that size range since Ward `99 shows that microbubbles of that size range can successfully be used to break down (lyse) tumor cells when subjected to ultrasound, wherein the microbubbles and cells are provided in the same suspension.  There would have been a reasonable expectation of obtaining microbubbles of such sizes by the technique of Rapoport and `177 since they teach that their same technique is suitable for obtaining a wide range of microbubble sizes, of as small as 0.700 microns (taught explicitly in `177) to as large as 1.24 mm (taught in Rapoport), which wholly encompasses the size range of 2-5 microns taught by Ward `99.  By using microbubbles of mean diameter of 2-5 microns, it would have been obvious that a 
 Additionally, before the effective filing date of the claimed invention, it would have been obvious to have applied ultrasound having a frequency of 2 MHz when practicing the method rendered obvious by Schlief, Rapoport, Ji, Ward `99, and `177.  One of ordinary skill in the art would have been motivated to apply the ultrasound of that frequency since Ward `99 shows that ultrasound at the frequency, in combination with the presence of microbubbles in a cell suspension, successfully breaks down (lyses) tumor cells; the breaking down of the biological material is sought in the method of Schlief.  The frequency of 2 MHz falls in the range of 0.01 to 10.0 MHz of instant claims 8, 15, and 23.  Therefore, instant claims 8, 15, and 23 are rendered obvious.
A holding of obviousness is clearly required.

Claims 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlief, Rapoport, and Ji as applied to claims 1, 3-7, 11-14, 17, 18, 20, and 22 above, and further in view of Strohm (Biomedical Optics Express. June 2011. 2(6): 1432-1442. Listed on IDS filed 8/21/18. Previously cited).
As discussed above, Schlief in view of Rapoport and Ji renders obvious claims 1, 3-7, 11-14, 17, 18, 20, and 22.  The references differ from claims 9 and 16 in that they do not expressly disclose exposing the mixture of nanodroplets and biological sample (e.g. tumor tissue) to laser light to cause at least some of the nanodroplets to form encapsulated microbubbles.  Likewise, the references differ from claim 21 in that they do not expressly disclose applying laser light to the biological sample (e.g. tumor tissue) to form the microbubbles.

Before the effective filing date of the claimed invention, it would have been a simple matter of substitution to have substituted the incubation of the mixture of biological sample (e.g. tumor tissue) and nanoemulsion of Rapoport (page 1099, left column, second full paragraph) at 37˚C with the laser light irradiation taught in Strohm when performing the method rendered obvious by Schlief in view of Rapoport and Ji, for the predictable result of converting the nanodroplets to microbubbles.  There would have been a reasonable expectation of success since the nanodroplets of the method rendered obvious by Schlief, Rapoport, and Ji comprise a perfluorocarbon and thus would be expected to vaporize to form the microbubbles when exposed to laser irradiation, based on Strohm’s teaching.  Therefore, instant claims 9, 16, and 21 are rendered obvious.
A holding of obviousness is clearly required.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schlief, Rapoport, and Ji as applied to claims 1, 3-7, 11-14, 17, 18, 20, and 22 above, and further in view of `177 (US 2009/0117177. Listed on IDS filed 8/21/18. Previously cited).
As discussed above, Schlief in view of Rapoport and Ji renders obvious claims 1, 3-7, 11-14, 17, 18, 20, and 22.  The references differ from claim 19 in that they do not expressly disclose that creating the mixture (mixture of nanoemulsion formulation and biological sample, in particular tumor tissue or plant tissue) comprises adding a surfactant, emulsifier, polymer, or protein to the sample prior to or during the addition of the formation energy (thermal energy) to 
However, `177 is drawn to the same technology as Rapoport since `177 teaches methods and compositions for treating tumors by using microemulsions, wherein the microemulsions are converted into microbubbles in situ upon injection, and which method can further comprise applying a micelle disruption method such as ultrasound (abstract).  `177 teaches microbubbles which are formed by the same technique as Rapoport.  For instance, see page 3, paragraphs [0018]-[0020] of `177.  The `177 reference further points out that “…amphiphilic substances can be employed to form micelles and/or stabilize microbubbles” (page 3, paragraph [0020]).  Examples of the amphiphilic substances include surfactants, detergents, proteins, and polymers (page 3, paragraph [0020]).  
Before the effective filing date of the claimed invention, it would have been obvious to have applied the microbubble forming techniques of `177 to the method rendered obvious by Schlief, Rapoport, and Ji, including adding amphiphilic substances (e.g. surfactants, detergents, proteins, and polymers) to the sample comprising the microbubbles.  One of ordinary skill in the art would have been motivated to do this in order to stabilize the microbubbles formed by the technique of Rapoport when practicing the method rendered obvious by Schlief, Rapoport, and Ji.  Therefore, instant claim 19 is rendered obvious.  
A holding of obviousness is clearly required.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schlief, Rapoport, Ji, and `177 as applied to claim 19 above, and further in view of Ranney (US 4,423,153. Previously cited).

It is noted that `177 (its inventors are two of the authors of Rapoport) teaches methods and compositions for treating tumors by using microemulsions, wherein the microemulsions are converted into microbubbles in situ upon injection, and which method can further comprise applying a micelle disruption method such as ultrasound (abstract).  Additionally, `177 teaches microbubbles which are formed by the same technique as Rapoport.  For instance, see page 3, paragraphs [0018]-[0020] of `177. In Example 12, A2780 ovarian carcinoma cells were grown in monolayers in 6-well plates, the growth media was replaced by DOX-loaded mixture of micelles/microemulsions, the mixture was incubated (page 10, paragraph [0124]), and then the ultrasound was administered to the wells via an ultrasound transducer attached to the bottom of the 6-well plate (page 10, paragraph [0124]).  Like Rapoport, the uptake of the drug, DOX, was determined (page 11, paragraph [0125]).  Thus the process of `177 was performed in a multi-well sample plate.
Ranney teaches methods for the selective detection and determination of double stranded, helical DNA (abstract).  In one example, cell suspensions were provided in 96-well microtiter plates (column 6, lines 58-61).  Cells were partially disrupted, and then cellular disruption was 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed the method rendered obvious by Schlief, Rapoport, Ji, and `177 in a multi-well plate as taught in `177 and Ranney, such that each well comprises a biological sample, the biological sample of each well is disrupted, and extraction occurs in each well.  One of ordinary skill in the art would have been motivated to do this in order to perform simultaneously a plurality of extractions of DNA from biological samples (e.g. tumor tissue or plant tissue), thereby saving time.  There would have been a reasonable expectation of success in generating microbubbles in each well of the multi-well plate since `177 was able to do that when practicing the technique of Rapoport.  Additionally, there would have been a reasonable expectation of success is breaking down the biological sample (e.g. tumor tissue or plant tissue) in a multi-well plate by application of ultrasound in the presence of the microbubbles since Ranney demonstrates that cells can be disrupted by sonication when provided in a microtiter plate.  Performing the method rendered obvious by Schlief, Rapoport, Ji, and `177 in a multi-well plate reads on performing high throughput processing of a plurality of biological samples.  Therefore, instant claim 24 is rendered obvious.
A holding of obviousness is clearly required.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schlief, Rapoport, and Ji as applied to claims 1, 3-7, 11-14, 17, 18, 20, and 22 above, and further in view of Darfler (US 2005/0014203. Previously cited).

Darfler discloses a method for directly converting histopathologically processed biological samples, tissues, and cells into a multi-use biomolecule lysate (abstract).   The histopathologically processed biological sample may be formalin-fixed/paraffin embedded (FFPE) tissue/cells (page 1, paragraph [0008]).  The method comprises heating a composition comprising a histopathologically processed biological sample and a reaction buffer at a temperature and a time sufficient to negatively affect protein cross-linking in the biological sample, and treating the resulting composition with an effective amount of a proteolytic enzyme for a time sufficient to disrupt the tissue and cellular structure of the biological sample (page 1, paragraph [0007]).  At any stage, the sample may be mechanically disrupted (page 1, paragraph [0010]).  The method allows for extraction, isolation, solubilization, and storage of biomolecules from the lysates (page 1, paragraph [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used formalin-fixed/paraffin embedded (FFPE) tissue/cells as the biological sample when performing the method rendered obvious by Schlief, Rapoport, and Ji, by incorporating the method of obtaining a multi-use biomolecules lysate of Darfler.  One of ordinary skill in the art would have been motivated to do this because, as pointed out by Darfler, formalin fixation has been widely used to archive biological samples (page 1, paragraph [0003] of Darfler), and thus extraction of biomolecules from FFPE tissue/cells would have been sought.  There would have been a reasonable expectation of success in extracting biomolecules from FFPE tissue/cells by incorporating the method of Darfler in the 
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-18, and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,982,290 in view of Darfler (US 2005/0014203. Previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of `290 recites a first step of creating a mixture comprising nanodroplets mixed with a biological sample, which is comparable to the first step of instant claim 1, and a second step of adding a conversion energy to the mixture to cause at least some of the nanodroplets to convert to encapsulated microbubbles, and the encapsulated microbubbles are recited as oscillating or bursting and thereby processing the biological sample, which is comparable to the second step of instant claim .  
Additionally, claim 1 of `290 recites processing the biological sample sufficiently to shear the DNA or DNA cross-linked to the protein in the biological sample and produce DNA fragments.  Darfler teaches methods of processing histopathologically processed biological samples, tissue, and cells into a biomolecules lysate that is suitable for multiple uses (page 1, paragraph [0002]).  The method of Darfler allows extraction, isolation, solubilization, and storage of biomolecules from the lysates, including nucleic acids (page 1, paragraph [0002]).  When the biomolecule of interest is DNA, the DNA extract can be placed in any number of DNA and/or RNA gene identification analyses and monitoring assays designed to determine variations in DNA (page 6, paragraph [0071]).  It would have been obvious to have extracted the DNA as a final step of the method of the claims of `290, in order to perform DNA and/or RNA gene identification analyses and monitoring assays, since Darfler teaches that such analyses are sought, and Darfler teaches that extraction of DNA from lysates (which speaks to the processed sample of claim 1 of `290; see claim 3 of `290) is possible.  The claims of `290 in view of Darfler (as well as applying the limitation of claim 20 of `290 to claim 1 and the other claims of `290) read on the instant claims.
Claims 2-9 of `290 correspond to instant claims 2-9, respectively.  Claims 7-9 of `290 read on instant claims 14-16, respectively.  

Claims 17 and 18 of `290 correspond to instant claims 12 and 13, respectively.
Claim 15 of `290 corresponds to instant claim 17.
The conversion energy of claim 1 of `290 reads on the formation energy of instant claim 18.  Therefore, the claims of `290 meet the limitation of instant claim 18.
Claim 19 of `290 corresponds to instant claim 20.
Claim 14 of `290 corresponds to instant claim 21.
Claim 12 of `290 corresponds to instant claim 22.
Claim 13 of `290 corresponds to instant claim 23.
Claim 11 of `290 corresponds to instant claim 24.  
Claim 6 of `290 includes the limitation of instant claim 25.

Response to Arguments
Applicant’s arguments, filed January 4, 2021, with respect to the rejections under 35 U.S.C. 112(a) of claims 1-25, the rejection under 35 U.S.C. 103 of claims 1, 3-7, 11-13, 17, 18, 20, and 22 as being unpatentable over Schlief in view of Rapoport, the rejection under 35 U.S.C. 35 U.S.C. 103 of claims 2, 8, and 23 as being unpatentable over Schlief and Rapoport and further 
However, upon further consideration, new grounds of rejection are made in view of the new reference, Ji, in combination with the references cited in the last Office Action. 
Regarding the double patenting rejection, Applicant respectfully requests that the rejection be held in abeyance until such time as allowable subject matter is indicated.  However, as pointed out in MPEP 804(I)(B)(1), “Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651